DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Petition for Revival of an Application for Patent Abandoned Unintentionally Under 37 C.F.R. 1.137(a)
	The ‘Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 C.F.R. 1.137(a)’, filed on 24 August 2020, has been GRANTED (see ‘Decision on Petition’, mailed on 23 December 2020).

Amendment and Response
The ‘Amendment and Response’, filed on 25 August 2020, has been ENTERED and the allegations/arguments presented therein have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.



Status of Claims
	Claims 2-7, 10-12, 15-17, 19, 23, 24, 26-30, 33, 34, 36, 37, 40-44, 46, 48, 49, 52, and 54-58 are canceled.
	Claims 31, 32, 35, 38, 39, 45, 47, 50, 51, 53, and 60 remain withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention and species, there being no allowable generic or linking claim. The election in the ‘Response to Restriction Requirement and Election of Species’, filed on 02 July 2018, was an election without traverse.
	Accordingly, claims herein under examination are claims 1, 8, 9, 13, 14, 18, 20-22, 25, 59, and 61.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 18 February 2021, on 14 October 2020, and on 25 August 2020, have been fully considered.

Allegations/Arguments Directed to ‘Claim Rejections - 35 U.S.C. § 103, Howes 2014 further in view of U.S. Patent Application Publication 2016/0362684’ for Claim 13
The ‘Amendment and Response’ (pages 8-9), filed on 25 August 2020, alleges/argues Howes does not include agitation as recited in claim 13, such that culturing the cellular sample in low attachment conditions occurs before contacting with an agent.  Upon further consideration, the allegation/argument is found persuasive as solely directed to claim 13.  However, it should be recognized that in view of the cited reference, Bancos et al. (High-Throughput Screening for Information Disclosure Statement’, filed on 14 October 2020, found in the ‘Information Disclosure’, filed on 14 October 2020, prompted a new ground of rejection for claim 13 and, thus, this action is made final.

Claim Rejections - 35 U.S.C. § 103
Howes 2014 further in view of U.S. Patent Application Publication 2016/0362684
Claims 1, 8, 9, 14, 20, 25, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (3-Dimensional Culture Systems for Anti-Cancer Compound Profiling and High-Throughput Screening Reveal Increases in EGFR Inhibitor-Mediated Cytotoxicity Compared to Monolayer Culture Systems. 23 September 2014. PLOS ONE. Vol. 9, Iss. 9, e108283, pages 1-11 (see ‘Information Disclosure Statement’, filed on 27 December 2018; herein “Howes 2014”) further in view of U.S. Patent Application Publication 2016/0362684 (see ‘PTO-892’, mailed on 14 May 2020; herein “USPGPUB ‘684”).
	Allegations/Arguments
	The ‘Amendment and Response’ (pages 8-9), filed on 25 August 2020, alleges/argues: 1) Howes 2014 relates to high-throughput screens of many agents in separate cultures and does not teach or suggest a pooled screen, whereas USPGPUB ‘684 relates to high-throughput screens that are pooled and, therefore, Howes and USPGPUB '684 are not directed to the same purpose and/or outcome as alleged; and 2) further absent is a teaching, suggestion, or motivation to combine Howes and USPGPUB '684 to arrive at the claimed invention.

	Response to Allegations/Arguments
	The allegations/arguments presented in the ‘Amendment and Response’, filed on 25 August 2020, have been fully considered but are found unpersuasive for the reasons discussed below.
	The claims are directed to methods comprising the steps of providing a cellular sample of transformed cells and/or cells obtained from the tumor of a subject; infecting the cells with a barcoded library of lentiviruses encoding one or more CRISPR genetic perturbations; culturing the cellular sample in low attachment conditions; contacting or incubating the cellular sample with an agent; and identifying the one or more genetic perturbations that are depleted.  Howes 2014 discloses high-throughput screening methods for anti-cancer drug discovery with 3D cell culture systems whereby cells are cultured under low attachment conditions and incubated with a test agent.  Similarly, USPGPUB ‘684 discloses methods of high-throughput screening by generating cell libraries by the perturbations elements with barcodes thereof.  Therefore, Howes 2014 and USPGPUB ‘684 are directed to methods of high-throughput screening utilizing cells (e.g., cancer) and, thus, are directed to the same purpose and/or outcome.  Further, USPGPUB ‘684 provides one in the art some teaching, suggestion, or motivation for the infection of cells (e.g., as disclosed in Howes 2014) with barcoded lentiviruses encoding one or more CRISPR genetic perturbations in order to generate cell libraries and perform a genome-wide, pathway specific screen, wherein USPGPUB ‘684 states
“The above strategy allows for a genome-wide, pathway-specific screen to be performed and processed in two weeks. The scheme described has several key features and extensions. First, the strategy can be applied to any cell type that can be infected by a retrovirus (e.g. lentivirus). Since lentiviral libraries can be frozen, screening a new cell type or growth condition does not require regeneration of the library. This means that primary cell lines, cell lines from patients with pathologies, and cancer lines can all be screened with relative ease. Since pathway activity and not cellular division are assayed, cells do not need to divide to be screened, and thus terminally differentiated cells may be screened and studied. 

	Accordingly, the allegations/arguments presented in the ‘Amendment and Response’, filed on 25 August 2020, are found unpersuasive.

	Howes 2014 describes cell culturing systems for anti-cancer compound profiling and high-throughput screening (Title and Abstract).
Regarding claim 1, Howes 2014 provides for 3-dimensional (3D) cell culture models for anti-cancer drug discovery and high-throughput screening (Abstract; paragraph bridging pages 1 and 2 page; page 2, left column, 2nd and 3rd full paragraphs; and Figure 1).  Howes 2014 assesses cellular growth/viability with various anti-cancer drugs whereby provided cells are cultured under low attachment conditions and incubated with a test compound/agent (Id.; and page 4, paragraph bridging left and right columns to page 5, right column, 1st full paragraph).
Regarding claims 8, Howes 2014 provides for the generation of cell cultures for tumorigenic breast epithelial cells (page 2, left column, 1st full paragraph).
Regarding claim 9, Howes 2014 provides for the testing of various anti-tumorgenic compounds (Abstract; page 2, left column, 2nd and 3rd full paragraphs; paragraph bridging pages 2 and 3; page 4, paragraph bridging left and right columns to paragraph bridging pages 4 and 5).
Regarding claims 14 and 20, Howes 2014 provides for the utilization of microtiter plates that are treated with different test agents and/or concentrations of test agents (page 2, left column, 1st full paragraph; page 2, right column, 1st full paragraph to paragraph bridging pages 2 st full paragraph; and Figures 1 and 2).
Regarding claim 59, Howes 2014 provides for the utilization of Corning #7007 plates (i.e., ultra-low attachment plates (as elected)) in the cell culturing conditions (page 2, right column, 1st and 2nd full paragraphs; paragraph bridging pages 4 and 5 to page 5, right column, 1st full paragraph; Figure 1).
While Howes 2014 does disclose methods for screening anti-cancer compounds based on growth/viability of cells cultured in low attachment conditions/ultra-low attachment plates, Howes 2014 fails to teach or suggest the utilization of cells infected with a barcoded library of lentiviruses encoding one or more CRISPR genetic perturbations, wherein the barcode identifies the one or more CRISPR genetic perturbations”, as recited in amended claim 1.  USPGPUB ‘684 resolves the deficiencies of Howes 2014, wherein USPGPUB ‘684 discloses methods of high-throughput screening by generating cell libraries by the perturbations elements with barcodes thereof (Abstract; and [0077]-[0082]).
	Regarding claim 1 and 61, USPGPUB ‘684 provides for the delivery of perturbation elements via lentiviruses along with the inclusion of barcodes identifying the perturbations to generate cell libraries thereof (Paragraphs [0023], [0055], and [0077]-[0082]).  USPGPUB ‘684 further provides for the inclusion of CRISPR genetic perturbations (e.g., knockout mutation/expression) to be encoded in the lentiviruses (Id.; Paragraph [0041]), wherein USPGPUB ‘684 states:
“More specifically, a library of DNA constructs is assembled that contains one genetic perturbation (e.g. a single guide RNA (sgRNA) targeting a specific gene) and one DNA barcode (e.g., approximately 20 nucleotides) per construct. To cover an entire genome, this library will consist of between 35,000 (yeast) and 100,000 (human) uniquely barcoded constructs (approximately 5 per gene), each targeting a different sequence in the transcriptome. Each library construct is relatively short (e.g., <200 

“FIG. 3 displays mRNA levels for a barcode induced by mild heat shock in yeast. Barcode levels rise 5-fold in the synthetic, plasmid-based reporter, comparable to a genomically integrated Heat Shock Element (HSE) reporter. The plasmid-based induced-barcode reporter includes a functional genetic perturbation cassette that drives the expression of a sgRNA that can participate in CRISPRi, successfully knocking down the expression of an endogenous gene (FIGS. 3A and 3B). A paired perturbation/readout construct encoded on plasmid was created that can be easily transformed into yeast (FIGS. 3A and 3B). This plasmid includes a CEN/ARS region that ensures about approximately 1 copy of the plasmid per cell. The perturbation element used was a validated single guide RNA (sgRNA) targeting the TEF1 gene. When this perturbation is coexpressed in cells with dead Cas9 (dCas9), the TEF1 gene is repressed (see, Gilbert et al., Cell 154(2):442-51 (2013)). For the readout, a validated Heat shock factor 1 (HSF1) reporter (HSE) was used (see, Brandman et al., Cell 151(5):1042-54 (2012)), which drives green fluorescent protein (GFP) and is induced when cells are subjected to heat shock. In the provided paired/perturbation construct, the HSE reporter was designed to drive GFP as well as a barcode. To test if the sgRNA perturbation worked, the reporter was introduced into a strain of yeast where the coding sequence of the TEF1 gene was replaced by Venus fluorescent protein. This strain has been used in a previous study to test the efficacy of the sgRNA system (Gilbert et al., Cell 154(2):442-51 (2013)). The construct successfully reduced Venus levels as intended (FIGS. 3A and 3B) and the perturbation construct therefore works in the context the paired perturbation/readout construct and its delivery plasmid. It was then determined if an HSE readout worked by measuring RNA barcode levels before and after heatshock for the validated HSE (integrated at the URA3 locus) and our perturbation/readout construct. After 60 minutes heat shock, barcode levels in both the validated HSE and our perturbation/readout construct increased to equivalent levels (FIG. 3A). Therefore, both the perturbation element and readout work in the paired perturbation/readout construct created. Thus, provided herein is a method of creating and using a library of these plasmids that encode sgRNAs targeting all endogenous genes.” (Paragraph [0082])

In view of the teachings of Howes 2014 and USPGPUB ‘684 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have generated a library of tumorigenic cells by delivery (i.e., infecting) of lentiviruses comprising barcodes and 
Accordingly, Howes 2014 further in view of USPGPUB ‘684 renders the instant claims unpatentable.

Howes 2014 further in view of U.S. Patent Application Publication 2016/0362684 and Bancos 2013
Claims 1, 8, 9, 13, 14, 20, 25, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (3-Dimensional Culture Systems for Anti-Cancer Compound Profiling and High-Throughput Screening Reveal Increases in EGFR Inhibitor-Mediated Cytotoxicity Compared to Monolayer Culture Systems. 23 September 2014. PLOS ONE. Vol. 9, Iss. 9, e108283, pages 1-11 (see ‘Information Disclosure Statement’, filed on 27 December 2018; PTO-892’, mailed on 14 May 2020; herein “USPGPUB ‘684”) as applied to claims 1, 8, 9, 14, 20, 25, 59, and 61 above, and further in view of Bancos et al. (High-Throughput Screening for Growth Inhibitors Using a Yeast Model of Familial Paraganglioma. 22 February 2013. PLOS One. Vol. 8, No. 2, e56827, 13 pages; see ‘Information Disclosure Statement’, filed on 14 October 2020; herein “Bancos 2013”).
Howes 2014 further in view of USPGPUB ‘684 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 103’.  While the combination of Howes 2014 and USPGPUB ‘684 does teach and suggest methods for screening anti-cancer compounds based on growth/viability of cells infected with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) cultured in low attachment conditions/ultra-low attachment plates, neither Howes 2014 nor USPGPUB ‘684 explicitly teaches the agitation of cells during culturing.  Bancos 2013 resolves the deficiencies of Howes 2014 and USPGPUB ‘684, wherein Bancos 2013 describes high-throughput methods for identifying an agent that inhibits cellular growth and or viability (Abstract).
	Regarding claim 13, Bancos 2013 provides for the culturing of cellular samples whereby cells are continuously agitated during culturing (page 4, left column, 2nd full paragraph; and page 6, left column, 1st full paragraph to paragraph bridging left and right columns).
In view of the teachings of Howes 2014, USPGPUB ‘684, and Bancos 2013 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have continuously agitated cells during culturing, as described in Bancos 2013, in the culturing step of the method for screening anti-cancer compounds based on growth/viability of screening anti-
Accordingly, Howes 2014 further in view of USPGPUB ‘684 and Bancos 2013 renders the instant claims unpatentable.

Howes 2014 further in view of U.S. Patent Application Publication 2016/0362684 and U.S. Patent Application Publication No. 2013/0084622
Claims 1, 8, 9, 14, 18, 20-22, 25, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (3-Dimensional Culture Systems for Anti-Cancer Compound Profiling and High-Throughput Screening Reveal Increases in EGFR Inhibitor-Mediated Cytotoxicity Compared to Monolayer Culture Systems. 23 September 2014. PLOS ONE. Vol. 9, Iss. 9, e108283, pages 1-11 (see ‘Information Disclosure Statement’, filed on 27 December 2018; herein “Howes 2014”) further in view of U.S. Patent Application Publication 2016/0362684 (see ‘PTO-892’, mailed on 14 May 2020; herein “USPGPUB ‘684”) as applied to claims 1, 8, 9, 14, 20, 25, 59, and 61 above, and further in view of U.S. Patent Application Publication No. 2013/0084622 (see ‘PTO-892’, mailed on 02 April 2019; herein “USPGPUB ‘622”).
Amendment and Response’, filed on 25 August 2020.  As indicated in the above ‘Claim Rejections – 35 U.S.C. § 103’, the combination of Howes 2014 and USPGPUB ‘684 does teach and suggest methods for screening anti-cancer compounds based on growth/viability of cells infected with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) cultured in low attachment conditions/ultra-low attachment plates.  However, neither Howes 2014 nor USPGPUB ‘684 teach the utilization of a microfluidic device comprising mixing circuits for culturing cells.  USPGPUB ‘622 resolves the deficiencies of Howes 2014 and USPGPUB ‘684, wherein USPGPUB ‘622 discloses devices and method for continuous cell culture (Abstract).
Regarding claims 14, 18, 20-22, USPGPUB ‘622 provides for devices and methods for continuous cell culture, wherein the device comprises mixing circuits/loops/fluidic path, cell culture/holding chamber, pumps, inlet port, outlet port, and valves (Abstract; Paragraphs [0003]-[0010], [0021]-[0028], [0036], [0082]-[0083], [0106], [0135]-[0136]; and Figures 3A-3C, 4).
In view of the teachings of Howes 2014, USPGPUB ‘684, and USPGPUB ‘622 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a microfluidic device having mixing circuits/loops/fluidic paths for the continuous culturing of cells as disclosed in USPGPUB ‘622 in the method for screening anti-cancer compounds based on growth/viability of screening anti-cancer compounds based on growth/viability of cells infected with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) cultured in low attachment conditions/ultra-low attachment plates whereby the surface of the microfluidic device is of st full paragraph).  Furthermore, Howes 2014 and USPGPUB ‘622 are directed to culturing cells and assessing cell growth rate for understanding cell function and, thus, are directed to the same purpose and/or outcome.
Accordingly, Howes 2014 further in view of USPGPUB ‘684 and USPGPUB ‘622 renders the instant claims unpatentable.

Howes 2014 further in view of U.S. Patent Application Publication 2016/0362684, U.S. Patent Application Publication No. 2013/0084622 and U.S. Patent Application Publication No. 2014/0034556
Claims 1, 8, 9, 14, 18, 20-22, 25, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (3-Dimensional Culture Systems for Anti-Cancer Compound Profiling and High-Throughput Screening Reveal Increases in EGFR Inhibitor-Mediated Cytotoxicity Compared to Monolayer Culture Systems. 23 September 2014. PLOS ONE. Vol. 9, Iss. 9, e108283, pages 1-11 (see ‘Information Disclosure Statement’, filed on 27 December 2018; herein “Howes 2014”) further in view of U.S. Patent Application Publication 2016/0362684 (see ‘PTO-892’, 14 May 2020; herein “USPGPUB ‘684”) and U.S. Patent Application Publication No. PTO-892’, mailed 02 April 2019; herein “USPGPUB ‘622”) as applied to claims 1, 8, 9, 14, 18, 20-22, 25, 59, and 61 above, and further in view of U.S. Patent Application Publication No. 2014/0034556 (see ‘PTO-892’, mailed 02 April 2019; herein “USPGPUB ‘556”).
No specific allegations/arguments for this rejection with respect to combining USPGPUB ‘556 with Howes 2014, USPGPUB ‘684, and USPGPUB ‘622 are presented in the ‘Amendment and Response’, filed on 25 August 2020.  As indicated in the above ‘Claim Rejections – 35 U.S.C. § 103’, the combination of Howes 2014, USPGPUB ‘684, and USPGPUB ‘622 does teach and suggest methods for screening anti-cancer compounds based on growth/viability of in microfluidic devices having mixing circuits/loops/fluidic paths for the continuous culturing of cells infected with lentiviruses having barcodes and CRISPR genetic perturbations (e.g., knockout mutation(s) for various genes) and low/ultra-low attachment surfaces.  However, none of the prior art references specifically teaches the utilization of sieve valve as part of the microfluidic device.  USPGPUB ‘556 resolves the deficiencies of Howes 2014 further in view of USPGPUB ‘684 and USPGPUB ‘622, wherein USPGPUB ‘556 discloses a microfluidic device similar to USPGPUB ‘622 which comprises an inlet, outlet, flow channel, body/chamber, and valves (Abstract).
Regarding claim 25, USPGPUB ‘556 provides for the utilization of sieve valves in order to trap certain particles while allowing other fluids to flow (Paragraph [0005]).
In view of the teachings of Howes 2014, USPGPUB ‘684, USPGPUB ‘622, and USPGPUB ‘556 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a sieve valve as disclosed by USPGPUB ‘556 in the methods for screening anti-cancer compounds based on growth/viability of in microfluidic devices having mixing circuits/loops/fluidic paths for the continuous culturing of cells having barcodes and a 
Accordingly, Howes 2014 further in view of USPGPUB ‘684, USPGPUB ‘622 and USPGPUB ‘556 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 C.F.R. 1.97(c) with the fee set forth in 37 C.F.R. 1.17(p) on 14 October 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636